Case: 15-60544      Document: 00513592549         Page: 1    Date Filed: 07/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60544
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 14, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff–Appellee,

v.

MICHAEL ST. DAVID WILLIAMS,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:13-CR-169-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Michael St. David Williams was convicted by a jury of conspiracy to
commit arson and of aiding and abetting the commission of arson. The district
court sentenced him to concurrent 60-month terms of imprisonment and
three-year terms of supervised release. Williams timely appealed.
       The attorney appointed to represent Williams on appeal has filed a brief
arguing that Williams’s convictions should be reversed because trial counsel


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60544     Document: 00513592549     Page: 2    Date Filed: 07/14/2016


                                  No. 15-60544

rendered ineffective assistance. The claims of ineffective assistance raised
here were not raised in the district court, and the record thus is inadequately
developed to allow us to fairly evaluate the merits of the claims on direct
appeal.   See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
Accordingly, we deny this ground for appeal without prejudice to Williams’s
ability to bring his claims on collateral review. See id.
      Williams has moved for leave to file a pro se supplemental brief raising
his own appellate claims. Williams does not have a “constitutional right to
hybrid representation.” See United States v. Ogbonna, 184 F.3d 447, 449 n.1
(5th Cir. 1999) (internal quotation marks, alteration, and citation omitted); see
also 5TH CIR. R. 28.6 (“Unless specifically directed by court order, pro se
motions, briefs or correspondence will not be filed if the party is represented
by counsel.”); cf. Myers v. Johnson, 76 F.3d 1330, 1335 (5th Cir. 1996) (per
curiam) (stating that “when a criminal appellant accepts the assistance of
counsel, but later objects to his attorney's appeal strategy or preparation of the
brief, the criminal appellant cannot then expect to be allowed to file a
supplemental pro se brief. By accepting the assistance of counsel the criminal
appellant waives his right to present pro se briefs on direct appeal.”).
Accordingly, Williams’s motion to file a supplemental pro se brief is denied.
See Ogbonna, 184 F.3d at 449 & n.1.
      AFFIRMED.




                                        2